In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-14-00064-CV
                           ____________________


                    IN THE INTEREST OF T.F. AND T.F.

_______________________________________________________            ______________

                    On Appeal from the 418th District Court
                         Montgomery County, Texas
                       Trial Cause No. 13-10-10637 CV
________________________________________________________            _____________

                          MEMORANDUM OPINION

      P.F. (Father), the father of T.F. and T.F. (the children), appeals the trial

court’s order dismissing Father’s suit for enforcement of a Louisiana child support

order against Father’s ex-wife, D.W., (Mother), the children’s mother. We

conclude that the trial court erred in dismissing the case for lack of jurisdiction,

and we reverse and remand.

                               UNDERLYING FACTS

      On October 3, 2013, Father filed his “Motion for Enforcement and to

Determine Cumulative Child Support Arrears.” Seven days later, Father filed his


                                         1
“1st Amended Motion for Enforcement and to Determine Cumulative Child

Support Arrears and Notice of Filing of Foreign Judgment.” In his amended

motion to enforce, Father seeks to recover from Mother a portion of the out-of-

pocket medical expenses and he argues he was entitled to receive reimbursement

from Mother pursuant to a child support modification order entered in Louisiana in

2010. In his amended motion Father stated the court has jurisdiction “as per Tex.

Fam. Code § 159.611. Personal jurisdiction over the respondent is had per Tex.

Fam. Code §159.201(6). . . .” Father also states in the amended motion that the

“cumulative total costs of Respondent’s share of said expenses . . . is

approximately $11,368.54.” Exhibits to the amended motion include a copy of a

2010 Louisiana child support modification order, a copy of the prior 2006

Louisiana   judgment   addressing   custody    and   child   support,   and   other

documentation regarding the children’s medical expenses allegedly not covered by

insurance and paid by Father.

      On the same day that he filed his amended motion to enforce, Father filed a

“Proof of Mailing and Filing of Notice of Foreign Judgment and Affidavit of Last

Known Addresses” and again he attached the 2006 and 2010 Louisiana judgments.

Therein, he states he mailed copies of the Louisiana judgments to Mother on

October 10, 2013, to her last known mailing address, and he provided his alleged


                                        2
“proof” of mailing. A hearing on Father’s amended motion to enforce was

originally set for November 20, 2013.

      On November 15, 2013, Mother filed an answer to Father’s 1st Amended

Motion for Enforcement. In her answer, she objects to the assignment of the case

to an associate judge, denies the allegations in Father’s 1st Amended Motion for

Enforcement, and argues that the Louisiana order he is seeking to enforce is

“incapable of enforcement” because it “is ambiguous and is not clear and specific

enough in its terms[.]” In her answer, Mother also requests that the trial court deny

Father’s motion to enforce and order him to pay her attorney’s fees, costs, and

expenses. Mother also filed a “Contest to Registration and Enforcement” in which

she claims that she was not notified of the registration of the Louisiana orders in

Texas as required by section 159.605 of the Texas Family Code and more

specifically: (1) that she was not informed that a registered order is enforceable as

of the date of registration in the same manner as an order issued by a tribunal of

this state; (2) that a hearing to contest the validity of the order must be requested

within twenty days after notice; (3) that she was not told that her failure to contest

the validity or enforcement in a timely manner will result in confirmation of the

order and alleged arrearages, and precludes further contest of that order; and (4)

that she was not informed of the amount of the arrearage. In addition to arguing

she was not given proper notice, she also sets forth her affirmative defense that the
                                          3
provision of the 2010 Louisiana order Father was seeking to enforce was incapable

of enforcement. She sought a hearing to contest registration and enforcement of the

orders and prayed that the court “vacate the registration of the February 13, 2007

order and stay enforcement of the registered order. . . .” The hearing on Mother’s

Contest to Registration and Enforcement of the orders was set for the same date as

the hearing on Father’s 1st Amended Motion to Enforce. By agreement of the

parties, the hearing was later reset for January 3, 2014.

      Neither Father nor his attorney appeared at the hearing on January 3, 2014.

Mother appeared with her attorney and argued that Father failed to file a motion to

have a foreign order registered, and therefore the trial court did not have

jurisdiction over the case. At the hearing, the trial court verbally granted Mother’s

Contest to Registration and Enforcement, found that the trial court had no

jurisdiction to consider a motion to enforce “as no one ha[d] ever attempted to

register any Louisiana order[,]” and the court dismissed the case for lack of

jurisdiction. The Order of Dismissal states “[t]he Court finds that there is no

motion to register the order; therefore, the Court has no jurisdiction over this

matter.”

      On appeal, Father contends that the relevant Louisiana orders have been

properly registered with the trial court, no evidence supports the claim that they

were not registered, the trial court erred as a matter of law in dismissing the case
                                          4
based on the lack of a “motion for registration,” and the trial court abused its

discretion in dismissing the case when “less harmful remedies” were available.

Mother has not filed any response or briefing on appeal.

      According to the record before us on appeal, Father filed an original

pleading styled as “Motion for Enforcement and to Determine Cumulative Child

Support Arrears[,]” and then an amended pleading styled as a “1st Amended

Motion for Enforcement and to Determine Cumulative Child Support Arrears and

Notice of Filing of Foreign Judgment.” Although none of Father’s pleadings were

styled as a “motion for registration,” we conclude that the applicable statute does

not require an applicant who seeks to register a foreign judgment or order to file a

“motion for registration.” Because the pleadings filed by Father substantially

comply with the registration provision set forth in Texas Family Code section

159.602, we conclude that the trial court erred in dismissing the case and finding

that it lacked subject matter jurisdiction over the matter. We find it unnecessary to

address Father’s issues individually. See Tex. R. App. P. 47.1.

                                     ANALYSIS

   A. Standard of Review.

      The trial court’s order states that “[t]he Court finds that there is no motion to

register the order; therefore, the Court has no jurisdiction over this matter.”

“Subject-matter jurisdiction is ‘essential to a court’s power to decide a case.’” City
                                          5
of Houston v. Rhule, 417 S.W.3d 440, 442 (Tex. 2013) (quoting Bland Indep. Sch.

Dist. v. Blue, 34 S.W.3d 547, 553-54 (Tex. 2000)). Whether a court has subject

matter jurisdiction presents a question of law we review de novo. Tex. Dep’t of

Transp. v. A.P.I. Pipe & Supply, LLC, 397 S.W.3d 162, 166 (Tex. 2013).

   B. Relevant Statutory Provisions.

      The Uniform Interstate Family Support Act (“the Act”), Texas Family Code

sections 159.001-159.901, expressly provides that a party may register an out-of-

state support order or income-withholding order in Texas for enforcement. See

Tex. Fam. Code Ann. § 159.601 (West 2014). By the late 1990’s, Texas and all

other states had adopted the Act. In re G.L.A., 195 S.W.3d 787, 791 (Tex. App.—

Beaumont 2006, no pet.). The Act “is designed to streamline and expedite

interstate and intrastate enforcement of support decrees.” Cowan v. Moreno, 903
S.W.2d 119, 121 (Tex. App.—Austin 1995, no writ).

      Section 159.602, entitled “Procedure to Register Order for Enforcement”

provides the following:

         (a) A support order or income-withholding order of another state
         may be registered in this state by sending to the appropriate
         tribunal in this state:
             (1)     a letter of transmittal to the tribunal requesting
             registration and enforcement;
             (2)     two copies, including one certified copy, of the order to
             be registered, including any modification of the order;


                                         6
             (3)     a sworn statement by the person requesting registration
             or a certified statement by the custodian of the records showing
             the amount of any arrearage;
             (4)     the name of the obligor and, if known:
                    (A) the obligor’s address and social security number;
                    (B) the name and address of the obligor’s employer and
                    any other source of income of the obligor;
                    (C) a description of and the location of property of the
                    obligor in this state not exempt from execution; and
             (5)     except as otherwise provided by Section 159.312, the
             name of the obligee and, if applicable, the person to whom
             support payments are to be remitted.

Tex. Fam. Code Ann. § 159.602(a) (West 2014). Mother did not allege in her

Answer or in her Motion to Contest that Father’s pleading failed to comply with

any particular requirement under 159.602(a). Rather, her contention in the Motion

to Contest regarding the lack of notice specifically relates to the notice as required

by Section 159.605 which occurs after an applicant has sought registration.

      After registration, “the registering tribunal” 1 must cause the order to be filed

as a foreign judgment, together with one copy of the documents and information,

regardless of their form. Id. § 159.602(b) (West 2014). A petition or comparable

pleading seeking a remedy that must be affirmatively sought under another Texas

law may be filed at the same time as the request for registration or later, and the

pleading must specify the grounds for the remedy sought. Id. § 159.602(c) (West


      1
       A “tribunal” is defined as “a court, administrative agency, or quasi-judicial
entity of a state authorized to establish, enforce, or modify support orders or to
determine parentage.” Tex. Fam. Code Ann. § 101.035 (West 2014).
                                          7
2014). A support order issued in another state is “registered when the order is filed

in the registering tribunal of this state.” Id. § 159.603(a) (West 2014). Once

registered, the support order “is enforceable in the same manner and is subject to

the same procedures as an order issued by a tribunal of this state.” Id. § 159.603(b)

(West 2014).

      When an out-of-state support order is registered in Texas, the registering

tribunal must notify the non-registering party, and the notice must be accompanied

by a copy of the registered order and the documents and relevant information

accompanying the order. Id. § 159.605(a) (West 2014). The notice must inform the

non-registering party: (1) that a registered order is enforceable as of the date of

registration in the same manner as an order issued by a tribunal of this state; (2)

that a hearing to contest the validity or enforcement of the registered order must be

requested within twenty days after notice; (3) that failure to contest the validity or

enforcement of the registered order in a timely manner (A) will result in

confirmation of the order and enforcement of the order and the alleged arrearages;

and (B) precludes further contest of that order with respect to any matter that could

have been asserted; and (4) the amount of any alleged arrearages. Id. § 159.605(b)

(West 2014). If the registering party asserts that two or more orders are in effect,

the notice must also (1) identify the orders, including which order is alleged by the

registering person to be the controlling order and the consolidated arrearages, if
                                          8
any; (2) notify the non-registering party of the right to a determination of which

order is the controlling order; (3) state that the procedures provided above apply to

the determination of which order is the controlling order; and (4) state that failure

to contest the validity or enforcement of the order alleged to be the controlling

order in a timely manner may result in confirmation that the order is the controlling

order. Id. § 159.605(c) (West 2014).

      Should the non-registering party wish to contest the validity or

enforceability of the order, that party may raise one or more of eight statutory

defenses: (1) the issuing tribunal lacked personal jurisdiction over the contesting

party; (2) the order was obtained by fraud; (3) the order has been vacated,

suspended, or modified by a later order; (4) the issuing tribunal has stayed the

order pending appeal; (5) there is a defense under the law of this state to the

remedy sought; (6) full or partial payment has been made; (7) the statute of

limitations under section 159.604 precludes enforcement of some or all of the

alleged arrearages; or (8) the alleged controlling order is not the controlling order.

Id. § 159.607(a) (West 2014).

   C. Application.

      We agree with Father that the applicable statutory provisions do not require

him to file a “motion for registration” in order to register an out-of-state child

support order. Section 159.602 sets out the “Procedure to Register Order for
                                          9
Enforcement[.]” Nothing in the plain language of the statute requires a “motion for

registration.” A support order issued in another state is “registered when the order

is filed in the registering tribunal of this state.” Id. § 159.603(a). A petition or

comparable pleading seeking a remedy that must be affirmatively sought under

another law of Texas may be filed at the same time as the request for registration

or later, and the pleading must specify the grounds for the remedy sought. Id. §

159.602(c) (West 2014). Accordingly, the trial court erred in finding that “no one

ha[d] ever attempted to register any Louisiana order[,]” and in finding “that there is

no motion to register the order; therefore, the Court has no jurisdiction over this

matter.”

      Once the party seeking registration of a support order issued in another state

files the order with the registering tribunal of this state, the order is registered. Id. §

159.603(a). Registration then triggers the obligation of the tribunal to send the

required notice to the non-registering party under section 159.605. See id. §

159.605. There is no evidence in the record before us that indicates that the

tribunal sent Mother the required notice as required by section 159.605, but Mother

appeared in the case and filed an answer, and she specifically agreed to the

resetting of the hearing, and then appeared at the hearing. Mother did not file a

brief or response in this appeal. In her Contest to the Registration she argued that

she was harmed because she did not receive the required statutory notice under
                                            10
section 159.605 regarding time limits and consequences of her action or inaction to

the filed orders. At the hearing on January 3, 2014, Mother failed to enumerate any

particular complaints about what Father filed other than the contention that Father

failed to “actually ask for the order to be registered.” 2

      A statutory provision is jurisdictional, rather than substantive, only if the

Legislature clearly indicates it is jurisdictional. See Crosstex Energy Servs., L.P. v.

Pro Plus, Inc., 430 S.W.3d 384, 391-92 (Tex. 2014) (citing Dubai Petroleum Co.

v. Kazi, 12 S.W.3d 71, 76 (Tex. 2000)). If a statutory requirement is not

jurisdictional, the tribunal may hear the case, although other consequences may

flow from a party’s failure to comply with the requirement. See Dubai Petroleum

Co., 12 S.W.3d at 75-77; see generally Univ. of Tex. Sw. Med. Ctr. at Dallas v.

Loutzenhiser, 140 S.W.3d 351, 354, 359 (Tex. 2004), superseded by statute on

other grounds (The lack of a timely notice under the Texas Tort Claims Act to the

governmental entity, is a “complete defense to suit,” but it does not deprive the

trial court of subject matter jurisdiction. Failing to meet “a non-jurisdictional

requirement mandated by statute may result in the loss of a claim, but that failure

must be timely asserted and compliance can be waived.”); Hubenak v. San Jacinto

Gas Transmission Co., 141 S.W.3d 172, 180 (Tex. 2004) (“unable to agree” is


      2
        At the hearing, Mother’s counsel subsequently stated that Father “asked to
have it registered at the last hearing.”
                                           11
expressly required to be alleged in the condemnation petition, but while

mandatory, it is not a jurisdictional requirement); Jones v. City of Mineola, 203
S.W.2d 1020, 1022-23 (Tex. App.—Texarkana 1947, writ ref’d) (holding that

property owner’s appearance at hearing before special commissioners in a

condemnation action waived any complaint regarding State’s failure to serve

proper notice of hearing).

      As stated in Dubai, deeming a provision jurisdictional “‘opens the way to

making judgments vulnerable to delayed attack for a variety of irregularities that

perhaps better ought to be sealed in a judgment.’” Dubai, 12 S.W.3d at 76 (quoting

Restatement (Second) of Judgments § 12 cmt. b, at 118 (1982)). “‘[T]he modern

direction of policy is to reduce the vulnerability of final judgments to attack on the

ground that the tribunal lacked subject matter jurisdiction.’” Id. (quoting

Restatement (Second) of Judgments § 11 cmt. e, at 113 (1982)). Accordingly, an

appellate court should be reluctant to conclude that a provision is jurisdictional,

absent clear legislative intent to that effect. See Crosstex Energy Servs., L.P., 430
S.W.3d at 391-92. Our analysis begins with the plain language of the statute. City

of DeSoto v. White, 288 S.W.3d 389, 394-97 (Tex. 2009).

      Nothing within the plain language of section 159.605 indicates that the

failure of the tribunal to give the notice as outlined therein will constitute a

jurisdictional defect or otherwise prevent the registration of a foreign order or
                                         12
judgment. Tex. Fam. Code Ann. § 159.605. Rather, section 159.602 expressly

outlines the procedure to register an order for enforcement. Id. § 159.602. Section

159.605 by its express terms applies only after the order “is registered.” Id. §

159.605(a). Similarly, there is nothing within the plain language of section 159.602

that indicates the party who seeks to register an order for enforcement must file a

“motion for enforcement.” And, there is nothing in the registration process that

expressly requires the tribunal’s notice as outlined in section 159.605 to be sent

before the order can be “registered.” Moreover, in the record before us, Mother had

actual notice of the proceedings and of the request from the Father giving notice of

the filing of the foreign judgments or orders at issue; Mother filed an answer, made

an appearance, and specifically appeared at the hearing; and Mother judicially

admits within one of her pleadings that the order has been “registered.”

      We conclude that the trial court erred in dismissing the suit for lack of

jurisdiction. See Kendall v. Kendall, 340 S.W.3d 483, 500-01 (Tex. App.—

Houston [1st Dist.] 2011, no pet.) (concluding that the registration procedures in

section 159.602 are not jurisdictional). We reverse the trial court’s judgment

dismissing the case for lack of jurisdiction, and remand the cause for further

proceedings consistent with this opinion.

      REVERSED AND REMANDED.


                                         13
                                               _________________________
                                                   LEANNE JOHNSON
                                                        Justice


Submitted on August 19, 2014
Opinion Delivered January 15, 2015
Before Kreger, Horton, and Johnson, JJ.




                                          14